Citation Nr: 1034825	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  02-21 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for low back 
strain with desiccation at L5-S1 prior to September 26, 2003, and 
as 20 percent disabling therefrom.

2.  Entitlement to an increased initial rating in excess of 40 
percent for chronic fatigue syndrome prior to August 15, 2000.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active service from March 1981 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

In an October 2008 decision, the Board denied the Veteran's 
claims for entitlement to an initial rating in excess of 10 
percent for low back strain with desiccation at L5-S1 prior to 
September 26, 2003, and in excess of 20 percent thereafter, and 
an initial rating in excess of 40 percent for chronic fatigue 
syndrome prior to August 15, 2000.  The Veteran appealed the 
October 2008 decision to the United States Court of Appeals for 
Veterans Claims (Court).

Pursuant to a Joint Motion, by Order dated in May 2010, the Court 
vacated the portion of the October 2008 decision that denied the 
Veteran's claim for entitlement to an increased rating for low 
back strain with desiccation at L5-S1, evaluated as 10 percent 
disabling prior to September 26, 2003 and as 20 percent disabling 
thereafter, and entitlement to an increased initial rating in 
excess of 40 percent for chronic fatigue syndrome prior to August 
15, 2000.   The Court remanded the claim to the Board for 
compliance with the instructions in the Joint Motion.   The Court 
dismissed the Veteran's appeal as to the issues of entitlement to 
an increased initial rating in excess of 30 percent for a 
respiratory disability and entitlement to an effective date prior 
to November 16, 1999 for a grant of a total disability rating 
based upon individual unemployability (TDIU).   

The issue of entitlement to extraschedular consideration is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  During the rating period on appeal prior to February 5, 1998, 
the Veteran's low back strain with desiccation at L5-S1 has been 
productive of complaints of pain; objectively, lumbar muscular 
was good, with no demonstrated spasms, with no more than mild 
limitation of motion and with essentially normal neurologic 
findings.  

2.  During the rating period on appeal from February 6, 1998 to 
September 26, 2003, the Veteran's low back strain with 
desiccation at L5-S1 has been productive of complaints of pain; 
objectively, lumbar muscular was good, with no demonstrated 
spasms, with no more than moderate limitation of motion and with 
essentially normal neurologic findings not productive of any 
incapacitating episodes.

3.  From September 26, 2003, the Veteran's low back strain with 
desiccation at L5-S1 has been productive of complaints of pain; 
objectively, the Veteran had greater than 30 degrees of forward 
flexion of the lumbar spine, with no ankylosis and with 
essentially normal neurologic findings not productive of any 
incapacitating episodes.

4.  Prior to August 15, 2000, the Veteran's chronic fatigue 
syndrome was not manifested by nearly constant symptoms 
restricting routine daily activities to less than 50 percent of 
the pre-illness level, and was not productive of periods of 
incapacitation of at least six weeks total duration per year.


CONCLUSIONS OF LAW

1.  Prior to February 6, 1998, the criteria for entitlement to an 
initial evaluation in excess of 10 percent for low back strain 
with desiccation at L5-S1 have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.40, 4.45 4.459, 4.71a, Diagnostic Codes 5292, 5295 (in effect 
prior to September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (in effect prior to September 23, 2002).

2.  From February 6, 1998 until September 26, 2003, the criteria 
for entitlement to an initial evaluation of 20 percent, but no 
higher, for the Veteran's low back strain with desiccation at L5-
S1 have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Codes 5292, 5295 (as in effect prior to September 26, 
2003); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect 
prior to September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (as in effect from September 23, 2002 to September 26, 
2003).

3.  From September 26, 2003, the criteria for entitlement to an 
initial evaluation in excess of 20 percent for the Veteran's low 
back strain with desiccation at L5-S1 have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.40, 4.45, 4.459, 4.71a Diagnostic Codes 5237, 5242, 5243 
(2009).

4.  Prior to August 15, 2000, the criteria for entitlement to an 
initial evaluation of 40 percent for chronic fatigue syndrome 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.97, Diagnostic Code 6354 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), became law.  Regulations implementing the 
VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2009).  The VCAA and its implementing 
regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112, 119-20 (2004), the Court specifically held that 
the VCAA requires VA to provide notice that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  The 
Court has indicated that notice under the VCAA must be given 
prior to an initial unfavorable decision by the agency of 
original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim.  Under these provisions, VA is required to obtain 
service medical records and relevant VA healthcare records and 
must make reasonable efforts to help the veteran obtain other 
relevant medical records.  The duty to assist also requires VA to 
provide the claimant with a medical examination or a medical 
opinion when such an examination or opinion is necessary to make 
a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R § 3.159 (2009).

The Court has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 
183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman at 488.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  This took place by letter dated in March 
2006.

With respect to the low back claim, the unfavorable rating 
decision that is the basis of this appeal was already decided and 
appealed prior to the enactment of the current § 5103(a) 
requirements in 2000.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the time 
of the initial rating decision, the RO did not err in not 
providing such notice.  Rather, the veteran has the right to a 
content complying notice and proper subsequent VA process. 
Pelegrini, 18 Vet. App. at 120.

As set forth in the INTRODUCTION section of this decision, it is 
determined that the veteran's increased rating claims arise from 
his disagreement with the initial evaluations following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Therefore, 
no further notice is needed under VCAA as to these claims.

Based on the foregoing, the Board finds that the requirements of 
the duty to notify have been met.  

Next, VA has a duty to assist the Veteran in the development of 
the claims.  The duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.

Regarding the duty to assist, the claims file contains the 
Veteran's post-service reports of VA and private treatment and 
examinations.  The Veteran has not identified further evidence 
not already of record.
For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

I. Increased Ratings

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based upon the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 C.F.R. § 4.1.  In addition, where there 
is a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 
4.7.

In determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether the preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v.Derwinski, 1 Vet.App. 49 (1990).  Moreover, an appeal 
from the initial assignment of a disability rating, such as this 
case, requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted.  See Fenderson 
v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

II.  Rating Criteria for Back Disabilities

The Board notes that the provisions pertaining to the rating of 
back disabilities were revised during the course of the Veteran's 
appeal.  The provisions of the Rating Schedule pertaining to 
intervertebral disc syndrome were revised effective September 23, 
2002, and other amendments of the Schedule, addressing 
disabilities of the spine were revised effective September 26, 
2003.  When regulations are changed during the course of the 
veteran's appeal, the criteria that are to the advantage of the 
veteran should be applied.  However, if the revised regulations 
are more favorable to the veteran, then an award of an increased 
rating based on a change in law may be granted retroactive to, 
but no earlier than, the effective date of the change.  See 
VAOPGCPREC 3-2000, 65 Fed. Reg. 33422 (2000).

Prior to September 23, 2002, intervertebral disc syndrome was 
rated under Diagnostic Code 5293.  A 10 percent rating was 
applicable for mild intervertebral disc syndrome.  A 20 percent 
rating was assignable for moderate intervertebral disc syndrome 
with recurring attacks.  A 40 percent rating was assignable for 
severe intervertebral disc syndrome with recurring attacks and 
intermittent relief.  A maximum rating of 60 percent was 
assignable for pronounced intervertebral disc syndrome with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.72, Diagnostic Code 5293 
(2001).

Effective September 23, 2002, VA amended the criteria for rating 
intervertebral disc syndrome, but continued to evaluate that 
disease under DC 5293.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  
This update included a renumbering of the diagnostic codes 
pertinent to back ratings.  According to that renumbering, DC 
5243 now governs ratings of intervertebral disc syndrome.  See 
Fed. Reg. 51,443 (Aug. 27, 2003).

As of September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated either on 
the total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other disabilities, 
whichever method results in the higher evaluation.  A 60 percent 
rating is warranted for incapacitating episodes having a total 
duration of at least six weeks during the past 12 months, while a 
40 percent rating is warranted where there are incapacitating 
episodes having a total duration of at least four weeks but less 
than six weeks during the past 12 months.  A 20 percent rating is 
applicable for incapacitating episodes having a total duration of 
at least 2 weeks but less than 4 weeks during the past 12 months.  
38 C.F.R. § 4.71a, DC 5293 (2002).

Prior to September 26, 2003 limitation of motion of the lumbar 
spine was rated according to Diagnostic Code 5292.  A 10 percent 
rating was assignable with characteristic pain on motion.  A 20 
percent rating was applicable for moderate limitation of motion, 
and a maximum rating of 40 percent was assignable for severe 
limitation of motion.  38 C.F.R. § 4.71a, DC 5292 (2002).

Prior to September 26, 2003, under 38 C.F.R. § 4.71a, Diagnostic 
Code 5295, which pertained to lumbosacral strain, a 10 percent 
evaluation was assignable for lumbosacral strain with 
characteristic pain on motion.  A 20 percent evaluation was 
assignable for lumbosacral strain with muscle spasm on extreme 
forward bending and loss of lateral spine motion, unilateral, in 
a standing position.  A 40 percent evaluation was assignable for 
severe lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, DC 5295 (2002).

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for Diseases 
and Injuries of the Spine, unless the disability is rated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (renumbered as Diagnostic Code 5243).  
Diagnostic Code 5243 provides that intervertebral disc syndrome 
(preoperatively or postoperatively) be rated either under the 
General Rating Formula for Disease and Injuries of the Spine, or 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2009).

The rating criteria of the General Rating Formula for Diseases 
and Injuries of the Spine provide a 100 percent rating for 
unfavorable ankylosis of the entire spine.  A 50 percent rating 
is assignable for unfavorable ankylosis of the entire 
thoracolumbar spine.  The criteria for a 40 percent rating are: 
unfavorable ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  A 20 
percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees or combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis or abnormal kyphosis.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, entire 
thoracolumbar spine, or entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin of the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  See 68 Fed. Reg. 51,443, Note 
(5) (Aug. 27, 2003).

The amended rating criteria define normal range of motion for the 
various spinal segments for VA compensation purposes.  Normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral flexion 
are zero to 45 degrees, and left and right lateral rotation are 
zero to 80 degrees.  Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of motion 
for each component of spinal motion are the maximum that can be 
used for calculation of the combined range of motion.  See 38 
C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries 
of the Spine, Note (2).

The fact that the revised criteria include symptoms such as pain, 
stiffness, aching, etc., if present, means that evaluations based 
on pain alone are not appropriate, unless there is specific nerve 
root pain, for example, that could be evaluated under the 
neurologic sections of the rating schedule.  See 68 Fed. Reg. 
51,455 (Aug. 27, 2003).

III.   Analysis - Low Back Strain 

For the period prior to September 26, 2003, the Veteran's low 
back strain with desiccation was rated according to Diagnostic 
Code 5295.  The Veteran was assigned a 10 percent rating 
throughout that period.

The Board finds no support for a rating in excess of 10 percent 
under Diagnostic Code 5295 during the period in question.  It is 
noted that a November 1993 private record noted back spasms.  
However, this was prior to the rating period on appeal, and 
subsequent evidence fails to show a disability picture 
commensurate with a 20 percent rating under Diagnostic Code 5295.

Upon VA examination in June 1994, the examiner noted 
hyperlordosis.  There was no evidence of muscle spasm or fixed 
deformities of the spine.  

Upon VA examination in May 1996, the examiner indicated that the 
spine appeared erect.  There was no scoliosis and no evidence of 
angulation of the spine.  The examiner noted that spine movements 
were perfectly good except for a slight straightening in the L3-
L4 with flexion.  The muscles on the side of the spine seemed to 
bunch a little, but no spasms were noted.  

A VA examination in May 1999 revealed that the Veteran's lumbar 
musculature was well developed and symmetrical with good strength 
and muscle tone.  The vertebrae were midline and there was no 
tenderness to palpation.  Posture and gait were essentially 
normal.  

A VA examination in August 2000 indicated that there were no 
overt deformities of the spine.

VA examination in January 2001 revealed normal musculature of the 
spine.  There was no tenderness and no deformities were detected.  

The Board notes that a November 2002 VA outpatient record 
indicates that the Veteran was instructed to swim in order to 
alleviate reported back spasms.  The aforementioned evidence does 
not  approximate the next-higher 20 percent rating under 
Diagnostic Code 5295.    

The Board has considered other diagnostic codes.   As noted 
above, Diagnostic Code 5292 pertains to limitation of motion of 
the lumbar spine.  It provides that a 10 percent evaluation is 
assignable for slight limitation of motion.  A 20 percent rating 
is assignable for moderate limitation of motion.    

At a June 1994 VA examination, the Veteran had lumbar flexion to 
80 degrees.  Extension was to 10 degrees.  Left and right lateral 
flexion were to 35 degrees, and left and right rotation were to 
75 degrees.  The Veteran complained of pain with range of motion 
testing.  

Upon VA examination in February 1998, the Veteran had lumbar 
flexion to 60 degrees.  He had 30 degrees of extension.  Rotation 
was to 30 degrees bilaterally, and he had 30 degrees of lateral 
flexion bilaterally.  

The Veteran was next examined by VA in May 1999.  He had flexion 
to 90 degrees, extension to 30 degrees, rotation to 30 degrees 
bilaterally and lateral flexion to 35 degrees bilaterally.  Range 
of motion testing showed no evidence of loss of mobility or of 
increased discomfort.  

VA examination in August 2000 revealed lumbar flexion from 0 to 
50 degrees, with pain beginning at 30 degrees.  Extension was 
from 0 to 20 degrees, with pain beginning at 10 degrees.  Lateral 
flexion was from 0 to 20 degrees left and right, with pain from 
10 to 20 degrees.  

A VA examination in January 2001 described the Veteran's range of 
motion as "normal" but did not provide specific ranges of 
motion in degrees.  The examiner noted discomfort throughout 
forward flexion.

In assessing the range of motion findings detailed above, the 
Board notes that normal lumbar forward flexion is to 90 degrees.  
See 38 C.F.R. § 4.71a, Plate V (2009).  Although the Veteran's 
range of motion was considered normal in January 2001, it is 
observed that several range of motion tests indicated flexion to 
far less than 90 degrees.  For example, the Veteran had flexion 
to only 60 degrees in February 1998 and to only 50 degrees in 
August 2000.  Given this and given his persistent complaints of 
pain as reflected in VA examination and outpatient treatment 
records, the Board will resolve reasonable doubt in the Veteran's 
favor and find that his disability picture warrants a 20 percent 
evaluation for moderate limitation of motion from February 6, 
1998, the date of the VA examination first showing such moderate 
limitation.  

While a 20 percent evaluation is warranted for moderate 
limitation from February 6, 1998 , the range of motion findings 
set forth do not reflect severe limitation of motion such as to 
warrant a 40 percent evaluation, even when considering additional 
functional limitation due to factors such as pain, weakness, 
fatigability and incardination.  See 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Again, the 
VA examiner in May 1999 noted that range of motion testing showed 
no evidence of loss of mobility or increased discomfort.  The VA 
examination in January 2001 did show pain through forward 
flexion, but such pain caused no functional limitation.

Having determined that a 20 percent evaluation, but no higher, is 
warranted under Diagnostic Code 5292 from February 6, 1998, the 
Board must determine whether any alternate diagnostic code 
sections afford an even higher rating.  

Under Diagnostic Code 5293, effective prior to September 23, 
2002, a 20 percent evaluation is warranted for intervertebral 
disc syndrome productive of moderate impairment, with recurring 
attacks.  To be entitled to the next higher 40 percent 
evaluation, the evidence must demonstrate severe impairment with 
recurring attacks, with intermittent relief.  A 60 percent 
evaluation is warranted for pronounced impairment, with 
persistent symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings appropriate to the site of 
the diseased disc, with little intermittent relief.  

While acknowledging nerve conduction studies dated in June 1994 
that showed intermittent paresthesias of the buttocks and 
posterior thighs, the overall evidence of record does not 
indicate severe intervertebral disc symptomatology such as to 
warrant assignment of the next higher 40 percent rating under the 
pre-amended version of Diagnostic Code 5293.  In this regard, a 
June 1994 VA examination noted no motor or sensory deficit of the 
lower extremities.  In addition, straight leg raise testing was 
normal on VA examination in May 1996.  All other neurologic 
testing was normal at that time.  Neurologic findings were again 
normal upon subsequent VA examination in February 1998.  VA 
examination in May 1999 indicated that vibratory sense and 
proprioception appeared intact and that straight leg was negative 
bilaterally.  Additionally, nerve conduction studies of the low 
back and left leg, conducted in conjunction with an August 2000 
VA examination, showed normal findings.  No other evidence of 
record addresses the Veteran's neurologic manifestations of low 
back disability during the period in question. 

As noted above, effective September 23, 2002, the Diagnostic 
criteria for intervertebral disc syndrome under Section 5293 were 
revised.  Under the revised criteria, intervertebral disc 
syndrome is to be evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by combining 
under 38 C.F.R. § 4.25 the separate evaluations of its chronic 
orthopedic and neurologic manifestations along with evaluations 
for all other disabilities, whichever results in the higher 
evaluation.  

The evidence in this case does not establish incapacitating 
episodes, as defined by Note 1 to Diagnostic Code 5293.  
Accordingly, the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, cannot 
serve as a basis for an increased rating based on incapacitating 
episodes.  

Under the revised version of Diagnostic Code 5293, as in effect 
from September 23, 2002 through September 25, 2003, the Board 
must also consider whether separate evaluations for chronic 
orthopedic and neurologic manifestations of the service-connected 
back disability, when combined under 38 C.F.R. § 4.25 with 
evaluations for all other disabilities, results in a higher 
combined disability rating.  

Evidence regarding the orthopedic manifestations of the low back 
disability has already been set forth.  Again, from February 
1998, it has been found that the Veteran has moderate limitation 
of motion of the lumbar spine.  Such moderate limitation of 
motion is also found to be representative of the Veteran's 
disability picture during the period in question, from September 
23, 2002, until September 26, 2003.

The Veteran's neurologic manifestations of a low back disability 
have also been detailed previously.  As findings were essentially 
normal, there is no basis for assignment of a compensable rating 
for the neurological manifestations of a low back disability.  
Therefore, in the present case, the Veteran's single 20 percent 
rating for his low back disability remains in effect from 
September 23, 2002, to September 26, 2003, and there is no basis 
for assigning separate orthopedic and neurologic evaluations 
under the revised version of Diagnostic Code 5293.

The Board must also consider the revised criteria of the General 
Rating Formula, in effect from September 26, 2003.  The Board 
finds that the competent clinical evidence of record is against 
an evaluation in excess of 20 percent based on the General Rating  
Formula.  In this regard, the Board notes that a finding of 
forward flexion of the thoracolumbar spine 30 degrees or less, or 
ankylosis of the lumbar spine, is required in order for the 
Veteran to qualify for an evaluation in excess of 20 percent.  
Here, VA examination in April 2004 revealed forward flexion to 40 
degrees without pain, and to 50 degrees with pain.  Subsequent VA 
examination in July 2006 revealed forward flexion of the lumbar 
spine to 70 degrees with pain at the endpoint of motion.  
Moreover, there was no showing of ankylosis.  Thus, the criteria 
for a 40 percent evaluation under the general rating formula are 
not satisfied.  In so finding, the Board acknowledges the 
Veteran's complaints of pain and objective findings of pain on 
motion.  However, the Veteran's disability does not more nearly 
approximate the next higher 40 percent rating.  Indeed, the 
Veteran has more than double the range of motion contemplated for 
a 40 percent evaluation.  

It is observed that Note (1) of the General Rating Formula for 
Diseases and Injuries of the Spine instructs the rater to 
separately evaluate neurologic manifestations of a low back 
disability under the appropriate Diagnostic Code.  Here, however, 
VA examination in April 2004 showed normal motor findings.  
Slight numbness was reported, as well as some decreased reflexes.  
Subsequent VA examination in July 2006 indicated normal 
neurologic findings.  Overall, then, the extent of neurologic 
findings being minimal, there is no basis for assignment of a 
separate compensable neurologic rating here.  

In sum, prior to February 6, 1998, there is no basis for an 
evaluation in excess of 10 percent for the Veteran's low back 
strain.  As of February 6, 1998, a 20 percent evaluation, but no 
higher, is warranted.  An evaluation in excess of 20 percent is 
not warranted at any point during the rating period on appeal.  
Similarly, there is no basis for the assignment of a separate 
neurologic evaluation during any portion of the rating period on 
appeal.  In reaching these conclusions, the benefit of the doubt 
doctrine has been applied where appropriate.  See 38 U.S.C.A. § 
5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


IV.  Chronic Fatigue Syndrome

Chronic fatigue syndrome is evaluated pursuant to Diagnostic Code 
6354.  A 40 percent rating is assignable where the evidence shows 
chronic fatigue symptoms that are nearly constant and restrict 
routine daily activities by 50 to 75 percent of the pre-illness 
level, or; which wax and wane, resulting in periods of 
incapacitation of at least four but less than six weeks total 
duration per year.
A 60 percent rating is assignable with symptoms that are nearly 
constant and restrict routine daily activities to less than 50 
percent of the pre-illness level, or; which wax and wane, 
resulting in periods of incapacitation of at least six weeks 
total duration per year.  38 C.F.R. § 4.88b, Diagnostic Code 6354 
(2009).  A Note to the diagnostic code indicated that the 
condition will be considered incapacitating only while it 
requires bed rest and treatment by a physician.

After a careful review of the record, the Board finds that a 
rating in excess of 40 percent is not warranted prior to August 
15, 2000.  

In this regard, an August 1994 VA clinical record reveals 
complaints of fatigue and night sweats.  An October 1995 VA 
record again noted night sweats, though this appeared to be 
associated with his respiratory disability.

A private treatment record dated in February 1997 noted, in 
pertinent part, complaints of generalized achiness and fever.  
However, the examining physician attributed the symptoms to acute 
bronchitis with pleuritic chest pain.

A May 1999 VA examination contained a diagnosis of subjective 
history of night sweats, fever, and generalized body aches, but 
the examiner noted that no pathology had been found.  

The pertinent evidence during the rating period in question, as 
detailed above, does not support assignment of the next- higher 
60 percent evaluation for chronic fatigue syndrome under 
Diagnostic Code 6354.  In this regard, there was no demonstration 
of nearly constant symptoms attributable to chronic fatigue 
syndrome.  In fact, many of the Veteran's complaints were found 
to relate to respiratory and pulmonary problems, for which 
service connection is already in effect.  There was also no 
showing that the Veteran's chronic fatigue syndrome resulted in 
periods of incapacitation of at least six weeks total duration 
per year.  Accordingly, assignment of an increased rating is not 
warranted.  There are no alternate diagnostic codes applicable to 
the Veteran's chronic fatigue syndrome.

In conclusion, there is no support for an evaluation in excess of 
40 percent for the veteran's service-connected chronic fatigue 
syndrome during any portion of the rating period prior to August 
15, 2000.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


V.  Extraschedular considerations

Extraschedular ratings under 38 C.F.R. § 3.3.21(b)(1) are limited 
to cases in which it is impractical to apply the regular 
standards of the rating schedule because there is an exceptional 
or unusual disability picture, with such related factors as 
frequent hospitalizations or marked interference with employment.  
The Board does not have the authority to assign, in the first 
instance, higher ratings on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1).  When an extraschedular rating may be 
warranted, the Board must refer the case to designated VA 
officials.  Bagwell v. Brown, 9 Vet. App. 377 (1996).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

The Veteran was in receipt of a 100 percent rating for a TDIU 
from November 16, 1999 to September 26, 2003 and was in receipt 
of a permanent and total nonservice-connected pension effective 
November 16, 1999.  The Veteran has been in receipt of special 
monthly compensation since August 11, 2007.  

A letter from the Killeen Independent School District dated in 
May 6, 1994, noted that the Veteran was absent for longer than 
six consecutive weeks and was placed on leave without pay 
effective February 25, 1994.  

A letter from the U.S. Postal Service, dated in May 1999,  
indicated that the Veteran was placed in non-duty status pending 
documentation specifying his physical restrictions.  

In January 2000, the Veteran reported that he was terminated from 
the Postal Service "due to chronic pain in my lower back and 
poor and deteriorating health."

A 2004 examiner noted that the Veteran was "only employed part 
time from 1992 to 1999 and in this time, on average, 3 months out 
of a year, he had to rest."

The Board finds that there is evidence that the Veteran's 
service-connected lumbar spine disability and chronic fatigue 
syndrome resulted in marked interference with employment for the 
time period prior to November 16, 1999.  Accordingly, the Board 
finds that referral to the director of compensation and pension 
is warranted for consideration of an extraschedular rating.  This 
issue is further addressed in the REMAND below.
 
ORDER

Prior to February 6, 1998, an initial evaluation in excess of 10 
percent for the Veteran's low back strain with desiccation at L5-
S1 is denied.

From February 6, 1998, until September 6, 2003, an initial 
evaluation of 20 percent for the Veteran's low back strain with 
desiccation is granted, subject to governing criteria applicable 
to the payment of monetary benefits.

Prior to August 15, 2000, an initial evaluation in excess of 40 
percent for chronic fatigue syndrome is denied.
 

REMAND

The Board is precluded by 38 C.F.R. § 3.321(b)(1) from assigning 
an extraschedular evaluation in the first instance.  Instead, the 
Board must refer any claim that meets the criteria to the RO for 
referral for consideration of an extraschedular evaluation to the 
Director, Compensation and Pension Service.  Id.

The Board finds that the criteria for submission to the Director, 
Compensation and Pension Service, for consideration of an 
extraschedular rating for low back strain with desiccation at L5-
S1 and chronic fatigue syndrome have been met.  38 C.F.R. § 
3.321(b)(1); see also Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Accordingly, the case is REMANDED for the following action:

1.  The RO/ AMC should refer the case to the 
Director, Compensation and Pension, for a 
determination as to whether an extraschedular 
rating is warranted for low back strain with 
desiccation at L5-S1 and chronic fatigue 
syndrome for the period prior to November 16, 
1999.   The Director, Compensation and 
Pension, is requested to provide adequate 
reasons and bases for any decision.

2.  When the requested development has been 
completed, the case should again be reviewed 
by the RO on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the Veteran and his representative 
should be furnished a Supplemental Statement 
of the Case and be afforded an opportunity to 
respond.  The case should then be returned to 
the Board for further review, if in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


